Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the incorporation by reference into this Registration Statement on Form S-8 of our Report dated January 24, 2017, and to the references to our audits of Resolute Energy Corporation’s (“Resolute”) proved natural gas and oil reserves estimates as of December 31, 2016; December 31, 2015; and December 31, 2014, contained in or attached to the Annual Report on Form 10-K of Resolute for the year ended December 31, 2016. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ C.H. (Scott) Rees III C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas June 21, 2017 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients.The digital document is intended to be substantively the same as the original signed document maintained by NSAI.The digital document is subject to the parameters, limitations, and conditions stated in the original document.In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
